      CASE 0:20-cr-00019-PJS-BRT Document 53 Filed 08/04/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                    Crim. No. 20-19 (PJS/BRT)

                       Plaintiff,

 v.
                                                                ORDER
 Darnell Deshawn Stennis,

                       Defendant.


Evan Gilead, Esq., Assistant United States Attorney, counsel for Plaintiff.

Paul Appelbaum, Esq., Assistant Federal Defender, counsel for Defendant.


       This matter is before the Court on Defendant Darnell Deshawn Stennis’s pretrial

motions. Based on the file and documents contained therein, the Court makes the

following Order:

       1.     Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2. The Government seeks disclosure

of documents and tangible objects, reports of examinations and tests, and a written

summary of expert testimony pursuant to Fed. R. Crim. P. 16(b). The Government also

seeks disclosure of any alibi by the Defendant pursuant to Fed. R. Crim. P. 12.1, and all

witness statements pursuant to Fed. R. Crim. P. 26.2. In addition, the Government seeks

notice (by the pretrial-motions-hearing date) pursuant to Fed. R. Crim. P. 12.2, if

Defendant plans to rely upon the defense of insanity or introduce expert testimony

relating to a mental disease or defect or any other mental condition of the Defendant
      CASE 0:20-cr-00019-PJS-BRT Document 53 Filed 08/04/20 Page 2 of 5




bearing on the issue of guilt. The Government also seeks notice (by the pretrial-motions-

hearing date) pursuant to Fed. R. Crim. P. 12.3 if Defendant intends to rely upon the

defense of actual or believed exercise of public authority on behalf of a law enforcement

agency or federal intelligence agency at the time of the offense. Defendant has filed no

objection to the motion. Therefore, Defendant is hereby ordered to comply with his

discovery and disclosure obligations under the aforementioned rules. The Government’s

Motion for Discovery Pursuant to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2,

12.3, and 26.2 (Doc. No. 20) is GRANTED.

       2.     Defendant’s Motion to Compel Attorney for the Government to

Disclose Evidence Favorable to the Defendant. Defendant moves the Court for an

order compelling the Government to disclose evidence favorable to the defense, pursuant

to Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972),

and their progeny. Defendant states that he is also seeking impeachment evidence that

may be used against any government witness, including records of conviction and

promises or inducements to witnesses in exchange for testimony or information to be

used against Defendant. The Government agrees to provide any exculpatory information

as it comes to light, to the extent required by Brady, Giglio, and their progeny. The

Government also agrees to provide information on its witnesses, including impeachment

evidence, fourteen days before trial.

       Defendant’s Motion to Compel Attorney for the Government to Disclose Evidence

Favorable to the Defendant (Doc. No. 25) is GRANTED to the extent that the

Government must continue to comply with its disclosure obligations under Brady, Giglio,


                                             2
       CASE 0:20-cr-00019-PJS-BRT Document 53 Filed 08/04/20 Page 3 of 5




and their progeny. Within 10 days of the date of this order the Government must disclose

all Brady and Giglio information in its possession or of which it has become aware as of

the date of this order, and must promptly supplement its disclosure upon receipt of any

additional Brady and Giglio information not previously disclosed. The Government shall

also disclose witness information, including impeachment evidence, fourteen days prior

to trial.

        3.    Defendant’s Motion for Government Agents to Retain Rough Notes.

Defendant moves for an order requiring any agent, including any confidential reliable

informant, to retain and preserve rough notes taken as a part of their investigation. The

Government does not object to the motion. Defendant’s Pretrial Motion for Government

Agents to Retain Rough Notes (Doc. No. 26) is GRANTED to the extent that agents

retained such records while investigating Defendant. Disclosure of rough notes is not

required by this Order.

        4.    Defendant’s Motion for Early Disclosure of Jencks Act Material.

Defendant moves for an order requiring the Government’s early compliance with the

Jencks Act, specifically requesting disclosure at least two weeks prior to the testimony of

each Government witness. The Government objects to this motion. The Jencks Act

generally provides that the Government may not be compelled to disclose witness

statements and reports prior to presentation of the witness’ testimony at trial. Because the

statute plainly provides that “no statement or report in the possession of the United States

which was made by a Government witness or prospective Government witness (other

than the defendant) shall be the subject of subpoena, discovery, or inspection until said


                                             3
      CASE 0:20-cr-00019-PJS-BRT Document 53 Filed 08/04/20 Page 4 of 5




witness has testified on direct examination in the trial of the case,” Defendant’s Motion

for Early Disclosure of Jencks Act Material (Doc. No. 21) is DENIED. However,

nothing in this Order precludes the Government from making Jencks Act material

available to Defendant three days prior to trial, as is customary in this District.

       5.     Defendant’s Motion to Suppress Evidence Obtained as a Result of

Search and Seizure. Defendant seeks an order suppressing any physical evidence

obtained as a result of the search and seizure on the following grounds: (1) the search

warrant issued in this case lacked a sufficient showing of probable cause in the

supporting affidavit; and (2) any searches and seizures at Defendant’s hotel room on the

day he was arrested were conducted without a warrant, without probable cause, and

absent any exigent circumstances. The Government opposes the motion. The Court

requests post-hearing briefing on the issue. Defendant shall file his post-hearing brief no

later than September 1, 2020, and the Government shall file its response by September

15, 2020. The Court will take Defendant’s Pretrial Motion to Suppress Fruits of Unlawful

Search and Seizure (Doc. No. 28) under advisement on September 15, 2020, and issue a

Report and Recommendation to the District Court.

       7.     Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G).

Defendant moves the court for an order compelling the Government to disclose materials

pursuant to Rule 16(a)(1)(G). The Government responds that it is amenable to reciprocal

expert disclosures three weeks prior to trial. Defendant’s Motion for Discovery of Expert

Under Rule 16(a)(1)(G) (Doc. No. 29) is GRANTED. Both parties’ experts shall be

disclosed pursuant to Rule 16(a)(1)(G) no later than twenty-one days prior to trial.


                                               4
      CASE 0:20-cr-00019-PJS-BRT Document 53 Filed 08/04/20 Page 5 of 5




       8.     Defendant’s Motion to Suppress Statement. Defendant seeks an order

suppressing any statements alleged to have been made by Defendant while in custody at

the Hennepin County jail. Specifically, Defendant argues that the statements in question

were the product of a custodial interrogation and that Defendant did not knowingly,

voluntarily, and intelligently waive his rights under the Fifth and Sixth Amendments

before making the statements in question. The Government opposes the motion. The

Court requests post-hearing briefing on the issue. Defendant shall file his post-hearing

brief no later than September 1, 2020, and the Government shall file its response by

September 15, 2020. The Court will take Defendant’s Pretrial Motion to Suppress Fruits

of Unlawful Search and Seizure (Doc. No. 30) under advisement on September 15,

2020, and issue a Report and Recommendation to the District Court.

       9.     The voir dire, jury instructions, and trial related motions due date, along

with the trial date, are to be determined by U.S. District Judge Patrick J. Schiltz.


Date: August 4, 2020
                                                          s/ Becky R. Thorson
                                                          BECKY R. THORSON
                                                          United States Magistrate Judge




                                              5
